
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 777
		IN THE HOUSE OF REPRESENTATIVES
		
			September 11, 2012
			Mr. Olson (for
			 himself and Mr. Turner of Ohio)
			 submitted the following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Commemorating the 70th anniversary and
		  commending the brave men of the 17th Bombardment Group (Medium) who became
		  known as the Doolittle Tokyo Raiders for outstanding heroism,
		  valor, skill, and service to the United States in conducting the bombing of
		  Tokyo on April 18, 1942.
	
	
		Whereas brave American aircraft crewmen, led by Lieutenant
			 Colonel James Doolittle, volunteered for an extremely hazardous
			 mission without knowing the target, location, or assignment and
			 willingly put their lives in harm’s way, risking death, capture, and
			 torture;
		Whereas the conducting of medium bomber operations from a
			 Navy aircraft carrier under combat conditions had never before been
			 attempted;
		Whereas after the discovery of the USS Hornet by Japanese
			 picket ships 170 miles further away from the prearranged launch point, the
			 Raiders proceeded to take off 670 miles from the coast of Japan;
		Whereas by launching more than 100 miles beyond the
			 distance considered to be minimally safe for the mission, the Raiders
			 deliberately accepted the risk that the B–25s might not have enough fuel to
			 reach the designated air-fields in China;
		Whereas the additional launch distance greatly increased
			 the risk of crash landing in Japanese occupied China, exposing the crews to
			 higher probability of death, injury, or capture;
		Whereas because of that deliberate choice, after bombing
			 their targets in Japan, low on fuel and in setting night and deteriorating
			 weather, none of the 16 airplanes reached the prearranged Chinese
			 airfields;
		Whereas of the 80 Raiders who launched on the raid, 8 were
			 captured, 2 died in the crash, and 70 returned to the United States; and
		Whereas of the 8 captured, 3 were executed and 1 died of
			 disease: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the valor, skill, and courage of
			 the Raiders that proved invaluable to the eventual defeat of Japan during the
			 Second World War;
			(2)acknowledges that
			 the actions of the Raiders helped to forge an enduring example of heroism in
			 the face of uncertainty for the Army Air Force of the Second World War, the
			 future of the Air Force, and the United States as a whole; and
			(3)commends the 5
			 living members and 80 original members of the Doolittle Tokyo Raiders for their
			 participation in the Tokyo bombing raid of April 18, 1942.
			
